Citation Nr: 1111607	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1970 to September 1970.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Board granted a motion to keep the record open for a period of 30 days so the Veteran could submit additional evidence pertinent to the claims on appeal.  (See Transcript at 2.)  As discussed herein, the Veteran submitted additional evidence which resulted in the granting of the claims for service connection for left ear hearing loss and for tinnitus.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.  

2.  In April 2010, the RO granted the claim for service connection for left ear hearing loss and for tinnitus.  Hence, there remains no allegation of errors of fact or law for the Board's consideration.  



CONCLUSIONS OF LAW

1.  In the absence of a current disability, the criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).
 
2.  Since service connection for left ear hearing loss and tinnitus were granted, there remain no issues of fact or law on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  

In this matter, in a September 2008 letter, the RO advised the appellant of the criteria for service connection and provided him an opportunity to submit any evidence pertinent to the claims.  In March 2010, the Veteran testified at a hearing before the undersigned.  In April 2010, the RO granted the claims for service connection for left ear hearing loss and for tinnitus.  

As to the claim for right ear hearing loss, the Veteran was provided a VA examination in November 2009.  The Veteran has submitted private audiologic examinations dated in March 2009 and March 2010.  Because the records do not show a right ear hearing loss disability for VA purposes a remand for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further notification or development action is necessary on the issues now being decided.  Neither the veteran nor his representative has argued otherwise.  

II.  Claims Granted On Appeal

The Veteran appealed a December 2008 RO decision that denied entitlement to service connection for bilateral hearing loss and for tinnitus.  During the hearing before the undersigned, the Veteran identified relevant private treatment for hearing loss and tinnitus.  The Board granted a motion to keep the record open for a period of 30 days so the Veteran could submit the relevant evidence.  In April 2010, the Veteran submitted a letter from P. A. H., M.D.  In the letter, Dr. P. A. H. states that audiological testing in March 2009 revealed left ear hearing loss and tinnitus.  Following a review of the Veteran's service treatment records, the physician opined that left ear hearing loss and tinnitus were more likely than not due to the Veteran's noise exposure during basic training.  The examiner noted that the hearing loss was localized to the left ear compared to the right.  

Based on the physician's letter, in April 2010, the RO granted the claim for service connection for tinnitus and for left ear hearing loss.  The Veteran has not disagreed with the disability evaluation or the effective date assigned.   

The Board's jurisdiction is set forth in 38 U.S.C.A. § 7104.  In relevant part, it provides that "All questions in a matter which under section 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  In addition, under 38 U.S.C.A. § 7105 "Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section."  

Here, as to the claim for service connection for left ear hearing loss and for tinnitus, the RO granted the claim on appeal.  Hence, there remains no dispute or allegation of specific error of fact or law on appeal.  Accordingly, the appeal as to the claim for service connection for left ear hearing loss and for tinnitus is dismissed.  

III.  Right Ear Hearing Loss 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

The Veteran essentially contends that he has a right ear hearing loss related to his military service.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

The Veteran underwent a VA audiological examination in November 2008, at which time the VA examiner reviewed the Veteran's claims folder and medical files.  The VA examiner noted that the Veteran did not have right ear hearing loss during active duty for training service.  The examiner noted the current complaints of decreased hearing.  The Veteran reported a history of military noise exposure and military acoustic trauma associated with weapons fire from grenades, M-16, M-14, and M-60s, and an explosion during basic training.  An audiological evaluation noted pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The Veteran underwent a private audiologic exam in March 2009 by Dr. C. F.  The audiological report shows puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20

Speech audiometry revealed maximum word recognition scores of 100 percent in the right ear.  

Finally, in March 2010, Dr. P. A. H. reviewed the Veteran's March 2009 audiological data and his service records and opined that the Veteran's left-sided hearing loss and tinnitus were associated with service.  As to the right ear, the examiner noted that the hearing loss was "localized to the left ear."  

Upon review of the record, the Board finds that the Veteran does not have a right ear hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010).  Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, and the auditory thresholds in at least three of the frequencies are not 26 decibels or greater.  Additionally, the Veteran's speech recognition score using the Maryland CNC test was at 96 percent, or greater than the 94 percent threshold.  See 38 C.F.R. § 3.385 (2010).  

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his right ear hearing loss is disabling for VA purposes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived loss of hearing acuity experienced in service or at any time after service was of a chronic nature to which current disability may be attributed.  Likewise, the Veteran is not competent to render an opinion as to whether his level of hearing impairment was sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes during service or shortly thereafter.  Although the Veteran contends that he has right ear hearing loss disability related to his service, as a layman he is not competent to offer opinions on medical diagnosis and causation or offer an opinion that his right ear hearing impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, in the absence of competent medical evidence that a right ear hearing loss disability exists, the criteria for establishing service connection for right ear hearing loss disability have not been established.  38 C.F.R. § 3.303 (2010).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The preponderance of the competent and probative evidence of record indicates that the Veteran does not have a disabling right ear hearing loss for VA compensation purposes.  The benefit sought on appeal is accordingly denied.


ORDER

The claims for service connection for left ear hearing loss disability and tinnitus having been granted, the appeal as to those issues is dismissed.  

Service connection for right ear hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


